$2  5HY  6XPPRQV LQ D &LYLO $FWLRQ 3DJH 

&LYLO $FWLRQ 1R CV 19-00623 JMS-KJM

                                                      PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

          7KLV VXPPRQV IRU (name of individual and title, if any)
ZDV UHFHLYHG E\ PH RQ (date)                                        

          u , SHUVRQDOO\ VHUYHG WKH VXPPRQV RQ WKH LQGLYLGXDO DW (place)
                                                                                RQ (date)                          RU

          u , OHIW WKH VXPPRQV DW WKH LQGLYLGXDO¶V UHVLGHQFH RU XVXDO SODFH RI DERGH ZLWK (name)
                                                             D SHUVRQ RI VXLWDEOH DJH DQG GLVFUHWLRQ ZKR UHVLGHV WKHUH
          RQ (date)                              DQG PDLOHG D FRS\ WR WKH LQGLYLGXDO¶V ODVW NQRZQ DGGUHVV RU

          u , VHUYHG WKH VXPPRQV RQ (name of individual)                                                                    ZKR LV
           GHVLJQDWHG E\ ODZ WR DFFHSW VHUYLFH RI SURFHVV RQ EHKDOI RI (name of organization)
                                                                                RQ (date)                          RU

          u , UHWXUQHG WKH VXPPRQV XQH[HFXWHG EHFDXVH                                                                            RU

          u 2WKHU (specify):
                                                                                                                                       


          0\ IHHV DUH                          IRU WUDYHO DQG                  IRU VHUYLFHV IRU D WRWDO RI           0.00          


          , GHFODUH XQGHU SHQDOW\ RI SHUMXU\ WKDW WKLV LQIRUPDWLRQ LV WUXH


'DWH
                                                                                      Server’s signature



                                                                                    Printed name and title




                                                                                       Server’s address

$GGLWLRQDO LQIRUPDWLRQ UHJDUGLQJ DWWHPSWHG VHUYLFH HWF
